NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains less than 50 word with which it does not give an idea about the invention. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the first sample flow rates and/or the first sample flow durations" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as the claim depends from claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(A) With Patent No. US 10,955,318 B2 to Mlcak et al.:
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,955,318 B2 to Mlcak et al. (from hereinafter “’318 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a system and method for determining and classifying by type aircraft air contaminants comprising the steps of (a) passing aircraft air through an inlet of an aircraft air contaminant analyzer and through a flow-through heater block and a first valve, passing a sample of the aircraft air through the aircraft air contaminant analyzer and through at least one aircraft air contaminant collector and a second valve along a first sample flow path at a first sample flow rate and/or at a first sample flow duration, while passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section and a third valve along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, the at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; Page 2 of 23U.S. Application No.: UnassignedPreliminary Amendment(a') the aircraft air contaminant analyzer further comprising: a pump generating flow along the first sample flow path and along the second sample flow path; a pressure sensor arranged between the first valve, the second valve, and the third valve; and a temperature sensor arranged to measure temperature in the flow-through heater block; (b) controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; (c) capturing air contaminants by the microporous medium; (d) closing the first valve and the second valve and when a desired pressure is reached based upon a signal from the pressure sensor, closing the third valve and discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (f) receiving the desorbed air contaminants on the gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining a signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and  Page 3 of 23U.S. Application No.: UnassignedPreliminary Amendmentoutputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; (i) opening the first valve, the second valve, and the third valve; (j) determining a target level for the signal magnitude, and continuously repeating (b)-(i) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target level; (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; and, (l) outputting the determined air contaminant concentration and air contaminant type (Claim 1); wherein the first aircraft air contaminant collector is arranged along the first sample portion flow path, the aircraft air contaminant analyzer including a first adjustable flow controller communicating with the first sample portion flow path; and the second aircraft air contaminant collector is arranged along the second sample portion flow path, the aircraft air contaminant analyzer including a second adjustable flow controller communicating with the second sample portion flow path (Claim 2); a first substrate, having a top surface and a bottom surface; wherein the at least one contaminant collector is associated with the first substrate, Page 17 of 23U.S. Application No.: UnassignedPreliminary Amendment the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants desorbed from the membrane when the membrane is heated; a support comprising a top surface and a bottom surface, the support comprising a common inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support (Claim 10).  
The ’318 patent teaches methods and system for determining and classifying by type aircraft air contaminants, the method comprising: (a) passing aircraft air through an aircraft air contaminant analyzer comprising at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; (b) capturing air contaminants by the microporous medium; (c) discontinuing passing aircraft air through the at least one aircraft air contaminant collector; (d) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (e) receiving the desorbed air contaminants on a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (f) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; (g) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration and determining air contaminant type; and, (h) outputting the determined air contaminant concentration and air contaminant type (Claim 1); a pump, arranged to generate flow of aircraft air through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated (Claim 14); a first substrate, having a top surface and a bottom surface; wherein the contaminant collector is associated with the first substrate, the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; a support comprising a top surface and a bottom surface, the support comprising at least one aircraft air inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support; a resonant frequency measurement device, arranged to measure the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor (Claim 17); an additional gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; an additional second substrate, having a top surface and a bottom surface; wherein the additional gravimetric sensor is associated with the top surface of the additional second substrate, the additional gravimetric sensor being separated from the additional contaminant collector by a constant distance (Claim 22).
Although the scope of claims 1-20 of the instant application and claims 1-22 of the ’318 patent are very similar, the difference between the present claimed invention and the ‘318 patent is that the instant application utilizes flow controller to generate different flow rates while ’318 patent discloses a pump and it’s arrangement to generate flow of aircraft air through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the ’318 patent as a general teaching to arrive at the instant invention because the same steps of determining and classifying by type aircraft air contaminants are being performed using similar component, and using the pump and the associated arrangement it would have been obvious to use similar elements/limitations to control the flow rates.

(B) With Patent No. US 11,243,145 B2 to Mlcak et al.:
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,243,145 B2 to Mlcak et al. (from hereinafter “’145 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a system and method for determining and classifying by type aircraft air contaminants comprising the steps of (a) passing aircraft air through an inlet of an aircraft air contaminant analyzer and through a flow-through heater block and a first valve, passing a sample of the aircraft air through the aircraft air contaminant analyzer and through at least one aircraft air contaminant collector and a second valve along a first sample flow path at a first sample flow rate and/or at a first sample flow duration, while passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section and a third valve along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, the at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; Page 2 of 23U.S. Application No.: UnassignedPreliminary Amendment(a') the aircraft air contaminant analyzer further comprising: a pump generating flow along the first sample flow path and along the second sample flow path; a pressure sensor arranged between the first valve, the second valve, and the third valve; and a temperature sensor arranged to measure temperature in the flow-through heater block; (b) controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; (c) capturing air contaminants by the microporous medium; (d) closing the first valve and the second valve and when a desired pressure is reached based upon a signal from the pressure sensor, closing the third valve and discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (f) receiving the desorbed air contaminants on the gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining a signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and  Page 3 of 23U.S. Application No.: UnassignedPreliminary Amendmentoutputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; (i) opening the first valve, the second valve, and the third valve; (j) determining a target level for the signal magnitude, and continuously repeating (b)-(i) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target level; (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; and, (l) outputting the determined air contaminant concentration and air contaminant type (Claim 1); wherein the first aircraft air contaminant collector is arranged along the first sample portion flow path, the aircraft air contaminant analyzer including a first adjustable flow controller communicating with the first sample portion flow path; and the second aircraft air contaminant collector is arranged along the second sample portion flow path, the aircraft air contaminant analyzer including a second adjustable flow controller communicating with the second sample portion flow path (Claim 2); a first substrate, having a top surface and a bottom surface; wherein the at least one contaminant collector is associated with the first substrate, Page 17 of 23U.S. Application No.: UnassignedPreliminary Amendment the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants desorbed from the membrane when the membrane is heated; a support comprising a top surface and a bottom surface, the support comprising a common inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support (Claim 10).  
The ’145 patent teaches methods and system for determining and classifying by type aircraft air contaminants, the method comprising: passing aircraft air through an aircraft air contaminant analyzer comprising at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants comprising one or more of the following: turbine engine oil, hydraulic fluid and deicing fluid, wherein the heater is in contact with the microporous medium; (b) capturing air contaminants comprising one or more of the following: turbine engine oil, hydraulic fluid and deicing fluid by the microporous medium; (c) discontinuing passing aircraft air through the at least one aircraft air contaminant collector; (d) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (e) receiving the desorbed air contaminants on a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (f) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; (g) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration and determining air contaminant type; and, (h) outputting the determined air contaminant concentration and air contaminant type (Claim 1); a first substrate, having a top surface and a bottom surface; wherein the contaminant collector is associated with the first substrate, the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants comprising one or more of the following: turbine engine oil, hydraulic fluid and deicing fluid desorbed from the microporous medium when the microporous medium is heated; a support comprising a top surface and a bottom surface, the support comprising at least one aircraft air inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support; a resonant frequency measurement device, arranged to measure the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; and a pump, arranged to generate flow of aircraft air through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated (Claim 11); the additional gravimetric sensor being arranged to receive air contaminants contaminants comprising one or more of the following: turbine engine oil, hydraulic fluid and deicing fluid desorbed from the microporous medium and, the pump is arranged to generate flow of aircraft air through the at least one aircraft air inlet port and also through the at least one additional air contaminant collector before and after the respective microporous medium is heated (Claim 14).
Although the scope of claims 1-20 of the instant application and claims 1-22 of the ’145 patent are very similar, the difference between the present claimed invention and the ‘145 patent is that the instant application utilizes flow controller to generate different flow rates while ’145 patent discloses a pump and it’s arrangement to generate flow of aircraft air through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the ’318 patent as a general teaching to arrive at the instant invention because the same steps of determining and classifying by type aircraft air contaminants are being performed using similar component, and using the pump and the associated arrangement it would have been obvious to use similar elements/limitations to control the flow rates.

(C) With Patent App. 16/392,147 to Mlcak et al.: 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/392,147 (“’147 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite similar limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 1-20 of the instant application, applicants claim a system and method for determining and classifying by type aircraft air contaminants comprising the steps of (a) passing aircraft air through an inlet of an aircraft air contaminant analyzer and through a flow-through heater block and a first valve, passing a sample of the aircraft air through the aircraft air contaminant analyzer and through at least one aircraft air contaminant collector and a second valve along a first sample flow path at a first sample flow rate and/or at a first sample flow duration, while passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section and a third valve along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, the at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; Page 2 of 23U.S. Application No.: UnassignedPreliminary Amendment(a') the aircraft air contaminant analyzer further comprising: a pump generating flow along the first sample flow path and along the second sample flow path; a pressure sensor arranged between the first valve, the second valve, and the third valve; and a temperature sensor arranged to measure temperature in the flow-through heater block; (b) controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; (c) capturing air contaminants by the microporous medium; (d) closing the first valve and the second valve and when a desired pressure is reached based upon a signal from the pressure sensor, closing the third valve and discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (f) receiving the desorbed air contaminants on the gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining a signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and  Page 3 of 23U.S. Application No.: UnassignedPreliminary Amendmentoutputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; (i) opening the first valve, the second valve, and the third valve; (j) determining a target level for the signal magnitude, and continuously repeating (b)-(i) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target level; (k) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow durations along the first sample flow path; and, (l) outputting the determined air contaminant concentration and air contaminant type (Claim 1); wherein the first aircraft air contaminant collector is arranged along the first sample portion flow path, the aircraft air contaminant analyzer including a first adjustable flow controller communicating with the first sample portion flow path; and the second aircraft air contaminant collector is arranged along the second sample portion flow path, the aircraft air contaminant analyzer including a second adjustable flow controller communicating with the second sample portion flow path (Claim 2); a first substrate, having a top surface and a bottom surface; wherein the at least one contaminant collector is associated with the first substrate, Page 17 of 23U.S. Application No.: UnassignedPreliminary Amendment the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; wherein the gravimetric sensor is associated with the top surface of the second substrate, the gravimetric sensor being separated from the contaminant collector by a constant distance, the gravimetric sensor being arranged to receive air contaminants desorbed from the membrane when the membrane is heated; a support comprising a top surface and a bottom surface, the support comprising a common inlet port passing through the top surface and the bottom surface of the support, wherein the bottom surface of the second substrate is associated with the top surface of the support (Claim 10).  
The ’147 application discloses methods and apparatus for determining and classifying by type aircraft air contaminants, the method comprising: (a) passing a sample of aircraft air through an aircraft air contaminant analyzer and through at least one aircraft air contaminant collector along a first sample flow path at a first sample flow rate and/or at a first sample flow duration, while passing another sample of aircraft air through the aircraft air contaminant analyzer and through a bypass section along a second sample flow path bypassing the at least one aircraft air contaminant collector at a second sample flow rate and/or at a second sample flow duration, the at least one aircraft air contaminant collector comprising: (i) a microporous medium comprising microporous flow-through channels arranged across the first sample flow path, the microporous medium having a chemoselective coating; and, (ii) a thin film resistive heater, capable of heating to a temperature that vaporizes captured air contaminants, wherein the heater is in contact with the microporous medium; the aircraft air contaminant analyzer also including a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor, for classifying air contaminant type; and wherein the bypass section comprises a bypass channel, the bypass channel including the second sample flow path; (a′) the aircraft air contaminant analyzer further comprising: a first pump generating flow along the first sample flow path; and a second pump generating flow along the second sample flow path; (b) controlling the first sample flow rate and/or the first sample flow duration through the at least one aircraft air contaminant collector along the first sample flow path while independently controlling the second sample flow rate and/or the second sample flow duration through the bypass section along the second sample flow path, wherein the first sample flow rate and/or the first sample flow duration is/are initially set at a low value for a first measurement of response signal magnitude; (c) capturing air contaminants by the microporous medium; (d) discontinuing passing aircraft air through the at least one aircraft air contaminant collector along the first sample flow path; (e) heating the microporous medium to a temperature sufficient to vaporize the captured air contaminants and desorb the captured air contaminants; (f) receiving the desorbed air contaminants on a gravimetric sensor arranged to generate a proportionate resonant frequency response when air contaminant mass is added to or removed from the gravimetric sensor; (g) measuring the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor, determining the signal magnitude from the proportionate resonant frequency response, determining the air contaminant concentration, classifying the air contaminant type, and outputting the determined air contaminant concentration and classified air contaminant type; (h) executing an air contaminant recognition program stored upon a computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and the first sample flow duration along the first sample flow path; (i) determining a target level for the signal magnitude, and continuously repeating (b)-(h) and measuring response signal magnitudes and adjusting the first sample flow rate and/or the first sample flow duration based upon the previously measured signal magnitude such that the first sample flow rate and/or the first sample flow duration is increased when the signal magnitude is lower than the target level, by an amount proportionate to how much lower the signal magnitude is below the target level, to maintain the signal magnitude at the target level, and the first sample flow rate and/or the first sample flow duration is decreased when signal magnitude is higher than the target level, by an amount proportionate to how much higher the signal magnitude is above the target level, to maintain the signal magnitude at the target value; (j) executing the air contaminant recognition program stored upon the computer-readable medium, including calculating air contaminant concentration using the measured signal magnitudes and first sample flow rates and/or the first sample flow durations along the first sample flow path; and, (k) outputting the determined air contaminant concentration and air contaminant type (Claim 1); a first substrate, having a top surface and a bottom surface; wherein the contaminant collector is associated with the first substrate, the microporous medium and heater being thermally insulated from the first substrate; a second substrate, having a top surface and a bottom surface; a support comprising a top surface and a bottom surface, a first sample flow path, passing through the at least one aircraft air contaminant collector; a first pump, arranged to generate flow of aircraft air along the first sample flow path through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated; a second pump arranged to generate flow of aircraft air through the bypass inlet port along the second sample flow path through the bypass section and the bypass channel; a resonant frequency measurement device, arranged to measure the proportionate resonant frequency response generated by the gravimetric sensor as the air contaminant is added to and removed from the gravimetric sensor; a computer readable medium bearing an air contaminant recognition program and calibration data; (m) a processor configured to execute the air contaminant recognition program, the contaminant recognition program including a module configured to classify the air contaminant by type and to measure response signal magnitudes, and a module programmed to use the calibration data for comparison with magnitude of the proportionate resonant frequency response generated by the gravimetric sensor to calculate air contaminant concentration and to determine a target value for air contaminant type, and to used measured response magnitudes to adjust first sample flow rates and/or first sample flow durations based upon previously measured response magnitudes (Claim 6).
Although the scope of claims 1-20 of the instant application and claims 1-17 of the ’147 application are very similar, the difference between the present claimed invention and the ’147 application is that the instant application utilizes adjustable flow controller to generate different flow rates while ’147 application discloses a pump and it’s arrangement to generate flow rates of aircraft air through the at least one aircraft air inlet port and through the at least one air contaminant collector before and after the microporous medium is heated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the ’147 application as a general teaching to arrive at the instant invention because the same steps of determining and classifying by type aircraft air contaminants are being performed using similar component, and using the pump and the associated arrangement it would have been obvious to use similar elements/limitations to control the flow rates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Fox et al. (US 2018/0118351 A1) teaches an environmental control system (ECS) having contaminants in supply air that flows into an environment includes an outside air contaminant component that senses contaminants in outside air, wherein the outside air contaminant component is upstream of the environment, A recirculated air contaminant component is provided and that senses contaminants in recirculated air supplied by the environment, wherein the recirculated air contaminant component is downstream of the environment. A voltage supply provides a non-linear variable voltage to at least one of the components. A controller is in communication with the components and the voltage supply; wherein, upon a measured resistance, from at least one of the components, that exceeds a threshold, the controller varies at least one of an outside air flow and a recirculated air flow in the ECS (“Abstract”).
Perreault (US 2017/0248571 A1) teaches an oil contamination detection system and method. The system comprises a forward sensor package, a rearward sensor package, a catalytic chamber, and a computing device. The method comprises obtaining sensor measurements from the forward sensor package and the rearward sensor package, and detecting the presence of oil in the air flow from the sensor measurements (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861